Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 11-16 and 18, drawn to “A method for outputting information”, classified in G06T 2200/24.
II. Claims 7-10, 17 and 19, drawn to “A method for calibrating a camera”, classified in G06T 7/80.
Inventions I and II are directed to related processes and products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, invention I is appeared to be embodied in Figure 2 which requires steps such as displaying images and outputting coordinates.  Invention I is not directed towards a camera calibration and is indicated in paragraph [0063] that the outputted coordinates are for a to-be-calibrated camera.  Invention II on the other hand, which appears to be generally embodied in Figure 4 is an explicit method for calibrating a camera.  However, this method does not provide any displaying or outputting as required in invention I.  Therefore, invention I has a mode of operation such as displaying images and outputting coordinates but does not have a mode of operation for calibrating a camera.  Invention II ha a mode of operation of calibrating a camera but does not have a mode of operation of displaying images and outputting coordinates.  This is evidence that the invention have different modes of operation and are not overlapping in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As indicated above the invention are classified in different classes and would be considered to have a different status in the art.  One invention is directed towards the displaying and outputting of data and would generally require searches related to user interfaces and such.  The second invention is directed toward calibration of a camera which would require vastly different search strategies and queries as compared to the first invention.  There is not a likelihood that a thorough search of one invention would yield pertinent prior art related to both inventions.  Therefore, a burden is present.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422